 Case 2:20-cv-05392-AFM Document 21 Filed 04/27/21 Page 1 of 2 Page ID #:870




1    TRACY WILKISON
     Acting United States Attorney
2                                                                JS-6
     DAVID M. HARRIS
3    Assistant United States Attorney
4    Chief, Civil Division
     CEDINA M. KIM
5    Assistant United States Attorney
6    Senior Trial Attorney, Civil Division
     ARMAND ROTH, CSBN 214624
7    Special Assistant United States Attorney
8           Social Security Administration
            160 Spear Street, Suite 800
9           San Francisco, CA 94105
10          Telephone: (415) 977-8924
            Facsimile: (415) 744-0134
11          Email: armand.roth@ssa.gov
12   Attorneys for Defendant
13                        UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15
16
     BORIS SOROCHKIN,                           ) No. 2:20-cv-05392-AFM
17                                              )
18         Plaintiff,                           )
                                                ) {PROPOSED} JUDGMENT
19                v.                            )
20                                              )
     ANDREW SAUL,                               )
21
     Commissioner of Social Security,           )
22                                              )
23         Defendant.                           )
24
25         The Court having approved the parties’ stipulation to voluntary remand
26
     pursuant to sentence four of 42 U.S.C. § 405(g), IT IS HEREBY ORDERED,
27
28   ADJUDGED AND DECREED that the above-captioned action is remanded to the



                                                1
 Case 2:20-cv-05392-AFM Document 21 Filed 04/27/21 Page 2 of 2 Page ID #:871




1    Commissioner of Social Security for further proceedings consistent with the
2    stipulation to remand.
3
4
5
     DATE: 4/27/2021
6
7
                              ____________________________________________
8                             THE HONORABLE ALEXANDER F. MACKINNON
                              UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             2
